ALLOWABLE SUBJECT MATTER
Claims 1-3 and 5-18 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Sunwoo Lee, Reg. No. 43,337, on 26 August 2022.  These amendments are to the claims as filed on 01 August 2022.
Claim 15, line 2, after “…selected from the group consisting of” delete “with”.

REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.
The present claims are deemed allowable over the references since the references do not disclose or render obvious an adhesive with the specific resin composition recited in claim 1 which also exhibits loss elastic modulus properties satisfying Equation 1.
While EP 1,347,025 B1 describes a wafer processing tape comprising an adhesive layer having a storage modulus G’ and loss modulus G” described at various temperatures such that the loss modulus satisfies Equation 1, EP ‘025 does not teach or suggest the resin composition as specified in claim 1.
While KR 2016-117273 A describes an adhesive sheet for a display member with an adhesive composition that includes “soft” and “hard” acrylic monomers, hydroxyl-group containing acrylic monomers, UV absorber, and polymerization initiator, the disclosed composition is outside the scope of the claimed composition.  In particular the amount of “hard” acrylic monomers (which includes isobornyl (meth)acrylate and adamantly (meth)acrylate) is up to 40 parts “hard” monomers per 60 parts “soft” acrylic monomers, or about 67 parts “hard” monomers per 100 parts “soft” monomers.  This allows for a smaller amount of aliphatic saturated hydrocarbon ring-containing acrylic monomers than required in claim 1.  Furthermore, KR ‘273 does not specify the loss modulus properties of the adhesive resin.
Newly cited Ercillo (U.S. Pat. 6,416,858) describes an acrylic-based adhesive having a loss modulus at -10 °C of about 1.3 × 109 dynes/cm2 and the same property at 0 °C of about 1.0 × 109 dynes/cm2, thus satisfying Equation 1 as | log10 (1.3 × 109) – log10 (1.0 × 109) | = 0.26.  However, Ercillo does not specify a resin composition within the scope of that specified in claim 1.
Newly cited Patel (U.S. Pub. 2007/0190871) describes an adhesive with a loss modulus as a function of temperature shown in FIG. 3 which appears to satisfy Equation 1.  However, Patel describes a rubber adhesive which does not specify the acrylic resin composition specified in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claims 1-3 and 5-18 are allowed as amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759